


Exhibit 10.6(d)

 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (“Agreement”) is made between Hospira, Inc., a
Delaware corporation (the “Company”), and the Participant specified below.  The
Agreement is subject to the provisions of the Hospira 2004 Long-Term Stock
Incentive Plan (the “Plan”), the terms of which are incorporated herein by
reference.

 

1.             Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)           The “Participant” is Sumant Ramachandra.

 

(b)           The “Grant Date” is September 30, 2008.

 

(c)           The number of shares of “Covered Shares” awarded under this
Agreement is 15,000.  “Covered Shares” are shares of Stock granted under this
Agreement and are subject to the terms of this Agreement and the Plan.

 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. 
Other words and phrases used in this Agreement are defined pursuant to paragraph
8 or elsewhere in this Agreement.

 

2.             Award.  The Participant is hereby granted the number of Covered
Shares set forth in paragraph 1.

 

3.             Dividends and Voting Rights.  The Participant shall be entitled
to receive any dividends paid with respect to the Covered Shares that become
payable during the Restricted Period (defined below); provided, however, that no
dividends shall be payable to or for the benefit of the Participant for Covered
Shares with respect to record dates occurring prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.  Any such dividends paid with
respect to the Covered Shares during the Restricted Period shall be paid at the
same time as they are paid to other shareholders of common shares of the
Company.  The Participant shall be entitled to vote the Covered Shares during
the Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares. Any additional common shares of
the Company issued with respect to the Covered Shares as a result of any stock
dividend, stock split or reorganization, shall be subject to the restrictions
and other provisions of paragraphs 5, 6 and 7.

 

4.             Issuance of Certificate.  Each certificate issued in respect of
the Covered Shares granted under this Agreement shall be registered in the name
of the Participant and shall be deposited in a bank designated by the Committee
or retained by the Company.  The

 

--------------------------------------------------------------------------------


 

certification of Covered Shares is conditioned upon the Participant endorsing in
blank a stock power for the Covered Shares.  During the Restricted Period, all
certificates evidencing the Restricted Stock will be imprinted with the
following legend: “The securities evidenced by this certificate are subject to
the transfer restrictions, forfeiture restrictions and other provisions of the
Restricted Stock Agreement dated March 31, 2008 between Hospira and Brian R.
Woodworth.” Upon lapse of the Restriction Period, the Participant shall be
entitled to have the legend removed from the certificate representing the
Covered Shares.

 

5.             Restricted Period.  The Covered Shares shall be subject to
forfeiture pursuant to Section 6 for a period (the “Forfeiture Period”)
commencing with the date of the award and ending on the earliest of the
following events:

 

(a)           The three-year anniversary of the Grant Date;

 

(b)           The date of a Change in Control that occurs on or before the Date
of Termination; or

 

(c)           The Date of Termination which occurs due to the Participant’s
death or Disability.

 

6.             Forfeiture of Shares.  If the Date of Termination (as defined
below) occurs during the Restricted Period, the Participant will forfeit any and
all rights with respect to such unvested Covered Shares and the Company shall
have the right to cancel any such certificates evidencing such Covered Shares.

 

7.             Restriction on Sale.  All Covered Shares shall be subject to the
following restrictions on sale beginning on the Grant Date and continuing for
all periods during the Forfeiture Period (the “Restricted Period”):

 

(a)           The shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of.

 

(b)           Any additional common shares of the Company issued with respect to
the Covered Shares as a result of any stock dividend, stock split or
reorganization, shall be subject to the restrictions and other provisions of
this Agreement.

 

(c)           The Participant shall not be entitled to receive any shares prior
to completion of all actions deemed appropriate by the Company to comply with
federal or state securities laws and stock exchange requirements.

 

8.             Definitions.  For purposes of this Agreement, the terms used in
this Agreement shall be subject to the following:

 

(a)           Date of Termination.  The term “Date of Termination” means the
first day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any of its subsidiaries, regardless of the reason for
the termination of employment.

 

2

--------------------------------------------------------------------------------


 

(b)           Disability.  The term “Disability” shall mean the Participant’s
disability as defined in the Hospira Long Term Disability Plan, whether or not
such Participant is a participant in such disability plan, for a period of
twelve (12) consecutive months.

 

9.                Heirs and Successors.  This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business.  If
any rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan. 
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require.  If a deceased Participant
fails to designate a beneficiary, or if the Designated Beneficiary does not
survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be exercised
by or distributed to the legal representative of the estate of the Participant. 
If a deceased Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 

11.           Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.

 

12.           Amendment.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person. 
Notwithstanding the foregoing, the terms of the Agreement may be amended by
Hospira as it shall deem necessary and appropriate in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any proposed, temporary or final regulations promulgated thereunder.

 

* * * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

 

Participant

 

 

 

 

 

 

 

Sumant Ramachandra

 

 

 

 

 

Hospira, Inc.

 

 

 

 

 

By:

 

 

Its:

Chairman & Chief Executive Officer

 

4

--------------------------------------------------------------------------------

 
